UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: February 29, 2012 Date of reporting period: August 31, 2011 Item 1. Reports to Stockholders. Semi-Annual Report August 31, 2011 Orinda Multi-Manager Hedged Equity Fund Class A Shares – OHEAX Class C Shares – OHECX Class I Shares – OHEIX Dear Fellow Shareholder, We are pleased to send you this semi-annual report, and appreciate the confidence and trust you have placed with us as an investor in the Orinda Multi-Manager Hedged Equity Fund (the “Fund,” tickers: OHEAX, OHECX, OHEIX). The Fund’s performance for the period March 31, 2011 through August 31, 2011, as well as the performance for the Standard & Poor’s 500 Total Return Index are shown in the table below. ORINDA MULTI-MANAGER HEDGED EQUITY FUND Since Inception Returns as of 8/31/11 3 mos. (3/31/11) PERFORMANCE AT NAV without sales charge A share -4.82% -4.36% C share -5.06% -4.72% I share -4.74% -4.24% S&P 500® TR Index -8.90% -7.26% Russell 2000® Index -14.03% -14.28% PERFORMANCE AT MOP includes maximum sales charge A share -9.57% -9.16% C share -6.01% -5.67% Net Annual Fund Operating Expenses* as of 3/31/11: A share 2.95%; C share 3.70%; I share 2.64%.Expense Ratio as of 3/31/11: A share 3.65% net (4.13% gross); C share 4.40% net (4.88% gross); I share 3.34% net (3.82% gross). Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-903-1313 or visiting www.orindafunds.com. Performance data shown does not reflect the 1.00% redemption fee imposed on shares held less than 60 days. If it did, total return would be reduced. Performance data shown at MOP (Maximum Offering Price) reflects the Class A maximum sales charge of 5.00% and the Class C Contingent Deferred Sales Charge (CDSC) of 1.00%. Performance data shown at NAV does not reflect the deduction of the sales load or CDSC. If reflected, the load or CDSC would reduce the performance quoted. Short term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made based solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers total return would be reduced. * The Adviser has contractually agreed to waive a portion or all of its management fees and/or pay Fund expenses (excluding acquired fund fees and expenses, interest, taxes, interest and dividends on securities sold short and extraordinary expenses) in order to limit Net Annual Fund Operating Expenses to 2.95%, 3.70% and 2.64% of average daily net assets of the Fund’s Class A, Class C and Class I shares, respectively (the “Expense Cap”). The Expense Cap will remain in effect through at least June 30, 2012, and may be terminated only by the Trust’s Board of Trustees. 2 PERFORMANCE OVERVIEW Subsequent to the Fund launch on March 31st, the US equity markets spent several months bouncing within a narrow range and flirting with multi-year highs. Then, volatility reared its head with a vengeance and equity markets here and around the world sold off sharply. The Fund seeks to achieve long-term capital appreciation with an emphasis on risk-adjusted returns and reduced volatility compared to traditional broad-based equity market indices. While we are never pleased to lose money, the Fund has been able to dampen the significant decline likely experienced by many equity market investors. The Fund delivered performance within the bounds of our expectations, due to the ability of our experienced hedge fund Sub-Advisers who had the flexibility to vary their net exposure to the equity market. For reference, since inception, the Fund (Class A share) has outperformed the S&P 500 TR by approximately 2.90%, and the Russell 2000 Index by 9.92%, delivering performance of -4.36% for the period March 31 to August 31, 2011. As of August 31, 2011, the Fund’s beta to the S&P 500 was approximately .5, with 73.90% gross long, 29.17% gross short position for a 44.73% net long invested posture. The composition of the portfolio was well diversified across industry sectors, with approximately 204 long positions, and 129 short holdings; the top 10 long positions comprised 14.73% of the Fund, and the top ten short holdings were 9.40%. RISK ANALYSIS Since Inception as of 8/31/11 Standard Deviation – Fund (Annualized) 13.02% Standard Deviation – S&P ndex (Annualized) 24.53% Beta vs. S&P ndex Risk measures apply to Class A Shares only. Standard Deviation is a measure of daily volatility of returns. Higher standard deviation implies higher volatility. Beta is a measure of the volatility of a fund relative to the overall market. PORTFOLIO CHARACTERISTICS as of 8/31/11 EXPOSURE** as of 8/31/11 Number of Long holdings* Long 73.90% Number of Short holdings* Short 29.17% Top 10 Long holdings (% of net assets) 14.73% Gross 103.07% Top 10 Short holdings (% of net assets) 9.40% Net 44.73% * Does not include Options positions. ** Gross exposure is calculated by adding the percentage of the Fund’s capital invested in long holdings to the percentage of the Fund’s capital in short positions. 3 SECTOR EXPOSURE as of 8/31/11 Fund holdings and/or sector allocations are subject to change and are not recommendations to buy or sell any security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. * ETFs and Options is not a GICS sector. While we are not market prognosticators, we would like to briefly put forth an observation. The economic and financial meltdown of 2008-2009 was regarded as a ‘tail’ event, a once-in-a generation phenomenon. Yet here we are again in a full-scale investor commotion. Equity markets have had a disorderly break-down, some major banks are rumored to be in difficulty, and recession talk abounds. As was highlighted just a few years ago, collapses in confidence can lead to a self-fulfilling collapse in activity, leading to even weaker confidence. It is a difficult environment for investors because there are so many major issues to consider and a disturbing lack of clarity of how they will all play out. The European debt crisis is enough on its own to cause major market dislocations, but there also is the perceived loss of global economic momentum, the political dysfunction in the U.S., and limited policy ammunition in central banks. Smart money buys when things look discouraging and sells when there is broad-based euphoria. That doesn’t imply that this is an excellent time to throw caution to the wind and jump into risk assets. Few investors can afford the luxury of taking such a stance. The experience of the past few years has highlighted the importance of risk control and seeking to preserve capital in difficult markets. An environment of subpar economic growth and financial imbalances will probably be with us for the foreseeable future; this suggests a broad trading range for risk assets, not a straight ahead market—in either direction. Thus, investors should be prepared for ongoing volatility. The Orinda Multi-Manager Hedged Equity Fund has been designed for patient long-term investors who value the characteristics a multi-manager long/short equity allocation provides as a core holding within an investment portfolio. 4 We thank you for your investment in our Fund and for the trust you have placed in Orinda Asset Management. Larry Epstein Chief Investment Officer Orinda Asset Management, LLC. The information provided herein represents the opinions of Orinda Asset Management, and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. This report is intended for shareholders of the Fund and may not be used as sales literature unless preceded or accompanied by a current prospectus. Mutual fund investing involves risk. Principal loss is possible. The Fund can make short sales of securities, which involves the risk that losses in securities may exceed the original amount invested. The Fund may use leverage which may exaggerate the effect of any increase or decrease in the value of portfolio securities or the Net Asset Value of the Fund, and money borrowed will be subject to interest costs. This fund is new, with a limited operating history. Investments in smaller companies involve greater risks such as limited liquidity and greater volatility. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. These risks are greater for emerging markets. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investment by the Fund in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities. The Fund may use certain types of investment derivatives such as futures, forwards, and swaps. Derivatives involve risks different from, and in certain cases, greater than the risks presented by more traditional investments. Investments in absolute return strategies are not intended to outperform stocks and bonds during strong market rallies. Diversification does not assure a profit or protect against a loss in a declining market. DEFINITIONS The S&P 500 Total Return Index is an unmanaged index, with no defined investment objective, of common stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The index includes the reinvestment of dividends. The Russell 2000 Index is an unmanaged index that measures the performance of the small-cap segment of the U.S. equity universe. The Russell 2000 Index is a subset of the Russell 3000® Index representing approximately 10% of the total market capitalization of that index. It includes approximately 2000 of the smallest securities based on a combination of their market cap and current index membership. The index includes the reinvestment of dividends. One cannot invest directly in an index. Orinda Asset Management is the adviser to the Orinda Multi-Manager Hedged Equity Fund which is distributed by Quasar Distributors, LLC. 5 SECTOR ALLOCATION OF PORTFOLIO ASSETS at August 31, 2011 (Unaudited) Percentages represent market value as a percentage of net assets. 6 SCHEDULE OF INVESTMENTS at August 31, 2011 (Unaudited) COMMON STOCKS - 60.6% Shares Value Consumer Discretionary - 10.0% Barnes & Noble, Inc. $ BJ’s Restaurants, Inc.^* Carter’s, Inc.^* Chico’s FAS, Inc.* DeVry, Inc.* Francesca’s Holdings Corp.^* Global Education & Technology Group Ltd. - ADR^* ITT Educational Services, Inc.^* John Wiley & Sons, Inc. LKQ Corp.^* LodgeNet Interactive Corp.^ Monro Muffler Brake, Inc.* National CineMedia, Inc.* Penske Automotive Group * PetSmart, Inc. Rue21, Inc.^* Scientific Games Corp.^* Steiner Leisure Ltd.^* Teavana Holdings, Inc.^ Tempur-Pedic International, Inc.^ The Home Depot, Inc. The McGraw-Hill Companies, Inc.* Thor Industries, Inc.* Under Armour, Inc.^* ValueVision Media, Inc.^ Xueda Education Group - ADR^* Total Consumer Discretionary Consumer Staples - 0.2% Anheuser Busch Inbev NV - ADR* Energy - 3.1% BP PLC - ADR* Core Laboratories NV* Dril-Quip, Inc.^* Helix Energy Solutions Group, Inc.^* Valero Energy Corp.* Western Refining, Inc.^* World Fuel Services Corp.* Total Energy The accompanying notes are an integral part of these financial statements. 7 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2011 (Unaudited) COMMON STOCKS - 60.6% (Continued) Shares Value Financials - 5.5% Affiliated Managers Group, Inc.^* $ Berkshire Hathaway, Inc. - Class B^* Financial Engines, Inc.^* FirstService Corp.^* FXCM, Inc.* Greenlight Capital Re Ltd.^* Moody’s Corp.* MSCI, Inc.^* Portfolio Recovery Associates, Inc.^* Signature Bank^* Virtus Investment Partners, Inc.^* Total Financials Health Care - 8.6% Accuray, Inc.^* Align Technology, Inc.^* Alnylam Pharmaceuticals, Inc.^* AmerisourceBergen Corp. AstraZeneca PLC - ADR* Baxter International, Inc.* Becton, Dickinson and Co.* BioMarin Pharmaceutical, Inc.^* Boston Scientific Corp.^* Bristol-Myers Squibb Co.* C.R. Bard, Inc.* DENTSPLY International, Inc.* DepoMed, Inc.^ Endo Pharmaceuticals Holdings, Inc.^* Forest Laboratories, Inc.^* Healthways, Inc.^* Hologic, Inc.^* IPC The Hospitalist Co.^* Johnson & Johnson* LifePoint Hospitals, Inc.^ Ligand Pharmaceuticals, Inc.^ Masimo Corp.^* Myrexis, Inc.^* Novartis AG - ADR* Omnicell, Inc.^* The accompanying notes are an integral part of these financial statements. 8 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2011 (Unaudited) COMMON STOCKS - 60.6% (Continued) Shares Value Health Care - 8.6% (Continued) Optimer Pharmaceuticals, Inc.^* $ Pfizer, Inc.* PSS World Medical, Inc.^* Rigel Pharmaceuticals, Inc.^* Tenet Healthcare Corp.^ UnitedHealth Group, Inc.* VCA Antech, Inc.^* WellPoint, Inc.* Total Health Care Industrials - 10.3% Air Transport Services Group, Inc.^* Albany International Corp.* American Reprographics Co.^* AMETEK, Inc. Atlas Air Worldwide Holdings, Inc.^* Beacon Roofing Supply, Inc.^* Brady Corp. Cintas Corp.* Copart, Inc.^* CSX Corp.* Curtiss-Wright Corp.* General Cable Corp.^* Graco, Inc.* HEICO Corp.* Houston Wire & Cable Co.* Hurco Companies, Inc.^* Huron Consulting Group, Inc.^* ICF International, Inc.^* IHS, Inc.^* II-VI, Inc.^* Kadant, Inc.^* Kirby Corp.^* L.B. Foster Co. Landstar System, Inc.* Lihua International, Inc.^* MasTec, Inc.^* Mistras Group, Inc.^* NACCO Industries, Inc.* The accompanying notes are an integral part of these financial statements. 9 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2011 (Unaudited) COMMON STOCKS - 60.6% (Continued) Shares Value Industrials - 10.3% (Continued) Resources Connection, Inc.* $ Robert Half International, Inc.* Southwest Airlines Co. Stantec, Inc.^* Steelcase, Inc.* Stericycle, Inc.^* The Middleby Corp.^* TransDigm Group, Inc.^* Waste Connections, Inc.* Total Industrials Information Technology - 19.7% Accenture PLC Alliance Data Systems Corp.^* Altera Corp.* Amdocs Ltd.^ Analog Devices, Inc.* ANSYS, Inc.^* Arris Group, Inc.^* Avago Technologies Ltd.* Brightpoint, Inc.^* Brocade Communications Systems, Inc.^* CA, Inc.* Cardtronics, Inc.^* Check Point Software Technologies Ltd.^* Cisco Systems, Inc.* Cogo Group, Inc.^* Concur Technologies, Inc.^* Convergys Corp.^ Exlservice Holdings, Inc.^* FARO Technologies, Inc.^* Global Payments, Inc.* Heartland Payment Systems, Inc.* Hittite Microwave Corp.^* Integrated Device Technology, Inc.^* InterDigital, Inc.* International Rectifier Corp.^* IPG Photonics Corp.^* KVH Industries, Inc.^* The accompanying notes are an integral part of these financial statements. 10 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2011 (Unaudited) COMMON STOCKS - 60.6% (Continued) Shares Value Information Technology - 19.7% (Continued) Liquidity Services, Inc.^* $ Magma Design Automation, Inc.^* MIPS Technologies, Inc.^* Monster Worldwide, Inc.^* National Instruments Corp.* NCR Corp.^* Newport Corp.^* NIC, Inc.* Photronics, Inc.^* Plantronics, Inc.* Polycom, Inc.^* RealPage, Inc.^* Rogers Corp.^* Rovi Corp.^* ServiceSource International, Inc.^ Solera Holdings, Inc.* Sourcefire, Inc.^* SuccessFactors, Inc.^ Symantec Corp.^* TeleTech Holdings, Inc.^* TESSCO Technologies, Inc.* The Ultimate Software Group, Inc.^* Total System Services, Inc.* VeriFone Systems, Inc.^* Virtusa Corp.^ VistaPrint NV^* Wayside Technology Group, Inc.* Westell Technologies, Inc.^ Western Union Co.* Total Information Technology Materials - 2.3% Goldcorp, Inc.* Minefinders Ltd.^ New Gold, Inc.^ Royal Gold, Inc.* Silver Wheaton Corp.* STR Holdings, Inc.^ The Mosaic Co.* The accompanying notes are an integral part of these financial statements. 11 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2011 (Unaudited) COMMON STOCKS - 60.6% (Continued) Shares Value Materials - 2.3% (Continued) Titanium Metals Corp.* $ Yamana Gold, Inc.* Total Materials Telecommunication Services - 0.4% Abovenet, Inc. Utilities - 0.5% ITC Holdings Corp.* TOTAL COMMON STOCKS (Cost $27,806,180) CLOSED-END FUNDS - 0.3% Credit Suisse High Yield Bond Fund TOTAL CLOSED-END FUNDS (Cost $119,348) EXCHANGE-TRADED FUNDS - 12.6% First Trust Large Cap Core AlphaDEX Fund iShares iBoxx $ High Yield Corporate Bond Fund iShares MSCI ACWI Index Fund iShares Russell 1000 Index Fund iShares Russell 2000 Value Index Fund iShares Russell Midcap Index Fund iShares S&P GSCI Commodity-Indexed Trust^ iShares S&P MidCap 400 Growth Index Fund PowerShares DB G10 Currency Harvest Fund^ PowerShares FTSI RAFE US 1000 Portfolio ProShares Ultra DJ-UBS Commodity^ Rydex S&P 500 Pure Growth ETF Rydex S&P 500 Pure Value ETF SPDR Barclays Capital High Yield Bond ETF SPDR Dow Jones Industrial Average ETF Trust* Vanguard Dividend Appreciation Index ETF Vanguard Small-Cap Growth ETF Vanguard U.S. Total Stock Market Shares Index ETF WisdomTree Earnings 500 Fund WisdomTree LargeCap Dividend Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $5,616,571) The accompanying notes are an integral part of these financial statements. 12 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2011 (Unaudited) EXCHANGE-TRADED NOTES - 0.4% Shares Value iPath Optimized Currency Carry ETN^ $ TOTAL EXCHANGE-TRADED NOTES (Cost $163,670) PURCHASED OPTIONS - 0.0% Contracts Call Options - 0.0% InterDigital, Inc. Expiration September 2011, Exercise Price: $65.00 1 Expiration December 2011, Exercise Price: $62.50 2 Expiration December 2011, Exercise Price: $65.00 2 Monster Worldwide, Inc. Expiration January 2013, Exercise Price: $15.00 5 Expiration January 2013, Exercise Price: $17.50 3 Expiration January 2013, Exercise Price: $20.00 5 Expiration January 2013, Exercise Price: $25.00 7 VeriFone Systems, Inc. Expiration January 2013, Exercise Price: $55.00 2 Expiration January 2013, Exercise Price: $60.00 3 Total Call Options Put Options - 0.0% BJ’s Restaurants, Inc. Expiration October 2011, Exercise Price: $50.00 5 iShares Russell 2000 Index Fund Expiration October 2011, Exercise Price: $67.00 35 MAKO Surgical Corp. Expiration November 2011, Exercise Price: $30.00 6 Expiration January 2012, Exercise Price: $25.00 2 Expiration January 2012, Exercise Price: $35.00 3 The St. Joe Co. Expiration January 2012, Exercise Price: $40.00 1 VeriFone Systems, Inc. Expiration September 2011, Exercise Price: $25.00 28 Total Put Options TOTAL PURCHASED OPTIONS (Cost $30,754) The accompanying notes are an integral part of these financial statements. 13 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2011 (Unaudited) SHORT-TERM INVESTMENTS - 23.8% Shares Value Money Market Funds - 23.8% Fidelity Institutional Treasury Only Portfolio - Class I, 0.01%+ $ TOTAL SHORT-TERM INVESTMENTS (Cost $10,494,139) TOTAL INVESTMENTS (Cost $44,230,662) - 97.7% Other Assets in Excess of Liabilities - 2.3% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR - American Depository Receipt ^ Non-income producing. + The rate shown is the 7-day yield as of August 31, 2011. * All or a portion of the security has been segregated for open short positions and written options. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 14 SCHEDULE OF SECURITIES SOLD SHORT at August 31, 2011 (Unaudited) COMMON STOCKS - 25.0% Shares Value Consumer Discretionary - 4.0% Brinker International, Inc. $ Cedar Fair LP Cherokee, Inc. Coinstar, Inc. Ctrip.com International, Ltd. - ADR Gaylord Entertainment Co. Gildan Activewear, Inc. Hibbett Sports, Inc. Kona Grill, Inc. Makemytrip Ltd. Morgans Hotel Group Netflix, Inc. Nutrisystem, Inc. Overstock.com, Inc. Ralph Lauren Corp. ReachLocal, Inc. Tesla Motors, Inc. True Religion Apparel, Inc. Urban Outfitters, Inc. US Auto Parts Network, Inc. Whirlpool Corp. Zagg, Inc. Total Consumer Discretionary Consumer Staples - 1.5% Calavo Growers, Inc. Casey’s General Stores, Inc. Elizabeth Arden, Inc. Green Mountain Coffee Roasters, Inc. Heckmann Corp. J & J Snack Foods Corp. Medifast, Inc. Snyders-Lance, Inc. Spectrum Brands Holdings, Inc. Sysco Corp. United Natural Foods, Inc. Total Consumer Staples The accompanying notes are an integral part of these financial statements. 15 SCHEDULE OF SECURITIES SOLD SHORT (Continued) at August 31, 2011 (Unaudited) COMMON STOCKS - 25.0% (Continued) Shares Value Energy - 1.5% Amyris, Inc. $ ATP Oil & Gas Corp. Houston American Energy Corp. KiOR, Inc. McMoRan Exploration Co. Northern Oil and Gas, Inc. Total Energy Financials - 2.7% Asta Funding, Inc. Capital City Bank Group, Inc. Centerstate Banks, Inc. Coresite Realty Corp. Flagstone Reinsurance Holdings SA GAMCO Investors, Inc. Hancock Holding Co. 4 M&T Bank Corp. Montpelier Re Holdings Ltd. Protective Life Corp. Safeguard Scientifics, Inc. SCBT Financial Corp. SEI Investments Co. T. Rowe Price Group, Inc. Taylor Capital Group, Inc. Tejon Ranch Co. TriCo Bancshares Validus Holdings Ltd. Washington Banking Co. Total Financials Health Care - 5.4% Abaxis, Inc. Acorda Therapeutics, Inc. Amedisys, Inc. BioTime, Inc. DexCom, Inc. Gilead Sciences, Inc. Halozyme Therapeutics, Inc. Heartware International, Inc. The accompanying notes are an integral part of these financial statements. 16 SCHEDULE OF SECURITIES SOLD SHORT (Continued) at August 31, 2011 (Unaudited) COMMON STOCKS - 25.0% (Continued) Shares Value Health Care - 5.4% (Continued) Incyte Corp. $ Intuitive Surgical, Inc. Lincare Holdings, Inc. MAKO Surgical Corp. Masimo Corp. Neogen Corp. Onyx Pharmaceuticals, Inc. Quality Systems, Inc. Regeneron Pharmaceuticals, Inc. Seattle Genetics, Inc. Sequenom, Inc. SIGA Technologies, Inc. Usana Health Sciences, Inc. Valeant Pharmaceuticals International, Inc. Vascular Solutions, Inc. ViroPharma, Inc. Volcano Corp. Total Health Care Industrials - 1.4% Aerovironment, Inc. Avery Dennison Corp. Heritage Crystal-Clean, Inc. Meritor, Inc. Quality Distribution, Inc. Spirit Aerosystems Holdings, Inc. Swift Transportation Co. Total Industrials Information Technology - 8.0% Accelrys, Inc. Aixtron SE - ADR Ancestry.com, Inc. Arm Holdings PLC - ADR Blackbaud, Inc. Cavium, Inc. Concur Technologies, Inc. Constant Contact, Inc. Cornerstone OnDemand, Inc. The accompanying notes are an integral part of these financial statements. 17 SCHEDULE OF SECURITIES SOLD SHORT (Continued) at August 31, 2011 (Unaudited) COMMON STOCKS - 25.0% (Continued) Shares Value Information Technology - 8.0% (Continued) Cymer, Inc. $ DragonWave, Inc. Fusion-io, Inc. Lexmark International, Inc. NVE Corp. OmniVision Technologies, Inc. Open Text Corp. OpenTable, Inc. Rackspace Hosting, Inc. Rubicon Technology, Inc. Salesforce.com, Inc. SciQuest, Inc. Solarwinds, Inc. SouFun Holdings Ltd. - ADR Spreadtrum Communications, Inc. - ADR Stratasys, Inc. Travelzoo, Inc. 40 Veeco Instruments, Inc. Volterra Semiconductor Corp. Youku.com, Inc. - ADR Total Information Technology Materials - 0.2% Avalon Rare Metals, Inc. Martin Marietta Materials, Inc. Total Materials Utilities - 0.3% Cadiz, Inc. Northwest Natural Gas Co. Ormat Technologies, Inc. UIL Holdings Corp. Total Utilities TOTAL COMMON STOCKS (Proceeds $11,781,822) $ The accompanying notes are an integral part of these financial statements. 18 SCHEDULE OF SECURITIES SOLD SHORT (Continued) at August 31, 2011 (Unaudited) EXCHANGE-TRADED FUNDS - 4.2% Shares Value iShares Barclays 20+ Year Treasury Bond Fund $ iShares FTSE China 25 Index Fund iShares Russell 2000 Growth Index Fund iShares Russell 2000 Index Fund United States Oil Fund LP TOTAL EXCHANGE-TRADED FUNDS (Proceeds $1,881,754) TOTAL SECURITIES SOLD SHORT (Proceeds $13,663,576) - 29.2% $ Percentages are stated as a percent of net assets. ADR - American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 19 SCHEDULE OF OPTIONS WRITTEN at August 31, 2011 (Unaudited) Contracts Value CALL OPTIONS iShares Russell 2000 Index Fund Expiration: October 2011, Exercise Price: $84.00 35 $ VeriFone Systems, Inc. Expiration: September 2011, Exercise Price: $36.00 28 Total Call Options PUT OPTIONS BJ’s Restaurants, Inc. Expiration: October 2011, Exercise Price: $45.00 5 iShares Russell 2000 Index Fund Expiration: October 2011, Exercise Price: $60.00 35 Total Put Options TOTAL OPTIONS WRITTEN (Premiums received $6,695) $ The accompanying notes are an integral part of these financial statements. 20 SCHEDULE OF OPEN FUTURES CONTRACTS at August 31, 2011 (Unaudited) Number of Contracts Purchased/ Notional Settlement Unrealized Description (Sold) Value Month Appreciation S&P 500 E-mini Futures 13 September 2011 As of August 31, 2011, initial margin deposits of $52,000 have been pledged in connection with open futures contracts. The accompanying notes are an integral part of these financial statements. 21 STATEMENTS OF ASSETS AND LIABILITIES at August 31, 2011 (Unaudited) ASSETS: Investments, at value (cost of $44,230,662) $ Deposits at brokers Receivables: Securities sold Capital shares purchased Dividends and interest Variation margin Prepaid expenses Total assets LIABILITIES: Options written, at value (proceeds $6,695) Securities sold short (proceeds $13,663,576) Payables: Due to custodian Securities purchased Fund shares purchased Dividends on short positions Advisory fee Administration fee Distribution fees Custody fees Trustees’ fees and expenses 12 Service fees Transfer agent fees and expenses Accrued expenses and other payables Total liabilities NET ASSETS $ Net assets consist of: Paid in capital $ Accumulated net investment loss ) Accumulated net realized loss on investments ) Net unrealized appreciation (depreciation) on: Investments ) Options ) Securities sold short Written options contracts ) Futures contracts Net assets $ The accompanying notes are an integral part of these financial statements. 22 STATEMENTS OF ASSETS AND LIABILITIES (Continued) at August 31, 2011 (Unaudited) Class A: Net assets applicable to outstanding Class A shares $ Shares issued (Unlimited number of beneficial interest authorized, $0.01 par value) Net asset value and redemption price per share $ Maximum offering price per share (net asset value divided by 95.00%) $ Class C: Net assets applicable to outstanding Class C shares $ Shares issued (Unlimited number of beneficial interest authorized, $0.01 par value) Net asset value, offering price and redemption price per share* $ Class I: Net assets applicable to outstanding Class I shares $ Shares issued (Unlimited number of beneficial interest authorized, $0.01 par value) Net asset value, offering price and redemption price per share $ * Redemption price per share is equal to net asset value less any applicable sales charges. The accompanying notes are an integral part of these financial statements. 23 STATEMENT OF OPERATIONS For the Period Ended August 31, 2011* (Unaudited) INVESTMENT INCOME: Dividends (net of foreign taxes withheld of $97) $ Interest Total investment income EXPENSES: Investment advisory fees (Note 5) Administration fees (Note 5) Distribution fees (Note 6) Distribution fees - Class A Distribution fees - Class C Service fees (Note 7) Service fees - Class A Service fees - Class C Service fees - Class I Transfer agent fees and expenses Organizational costs Federal and state registration fees Interest expense Audit fees Compliance expense Legal fees Reports to shareholders Trustees’ fees and expenses Custody fees Other Dividends on short sale positions Total expenses before reimbursement from advisor Expense reimbursement from Advisor ) Net expenses NET INVESTMENT LOSS ) * The Fund commenced operations on March 31, 2011. The accompanying notes are an integral part of these financial statements. 24 STATEMENT OF OPERATIONS (Continued) For the Period Ended August 31, 2011* (Unaudited) Realized and unrealized gain (loss) on investments: Net realized gain (loss) on transactions from: Investments $ ) Options ) Securities sold short Written options contracts Futures contracts ) Net change in unrealized appreciation (depreciation) on: Investments ) Options ) Securities sold short Written options contracts ) Futures contracts Net realized and unrealized loss on investments ) Net decrease in net assets resulting from operations $ ) * The Fund commenced operations on March 31, 2011. The accompanying notes are an integral part of these financial statements. 25 STATEMENTS OF CHANGES IN NET ASSETS Period Ended August 31, 2011* (Unaudited) OPERATIONS: Net investment loss $ ) Net realized loss on investments ) Net change in unrealized appreciation (depreciation) on investments ) Net decrease in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Class A shares Class C shares Class I shares Cost of shares redeemed Class A shares ) Class C shares ) Class I shares ) Redemption fees retained Class A shares Class C shares 43 Class I shares Net increase in net assets from capital share transactions Total increase in net assets NET ASSETS: Beginning of period — End of period $ Accumulated net investment loss $ ) CHANGES IN SHARES OUTSTANDING: Shares sold Class A shares Class C shares Class I shares Shares redeemed Class A shares ) Class C shares ) Class I shares ) Net increase in shares outstanding * The Fund commenced operations on March 31, 2011. The accompanying notes are an integral part of these financial statements. 26 STATEMENT OF CASH FLOWS For the Period Ended August 31, 2011* (Unaudited) Increase (decrease) in cash – Cash flows from operating activities: Net decrease in net assets from operations $ ) Adjustments to reconcile net increase (decrease) in net assets from operations to net cash used in operating activities: Purchases of investments ) Proceeds for dispositions of investment securities Purchase of short term investments, net ) Increase in deposits at broker ) Increase in dividends and interest receivable ) Increase in receivable for securities sold ) Increase in variation margin receivable ) Increase in prepaid expenses and other assets ) Increase in options written Increase in proceeds on securities sold short Increase in due to custodian Increase in payable for securities purchased Increase in payable for dividends on short positions Increase in accrued management fees Increase in accrued administration fees Increase in distribution and service fees Increase in custody fees Increase in transfer agent expenses Increase in other accrued expenses Unrealized depreciation on securities Net realized loss on investments Net cash used in operating activities ) Cash flows from financing activities: Proceeds from shares sold Payment on shares redeemed ) Net cash provided by financing activities Net increase in cash — Cash: Beginning balance — Ending balance $ — Supplemental information: Cash paid for interest $ * The Fund commenced operations on March 31, 2011. The accompanying notes are an integral part of these financial statements. 27 FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period Class A March 31, 2011 through August 31, 2011* (Unaudited) Net Asset Value – Beginning of Period $ Income from Investment Operations: Net investment income (loss) ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less Distributions: Dividends from net investment income — Distributions from net realized gains — Total distributions — Net Asset Value - End of Period $ Total Return -4.36 %+ Ratios and Supplemental Data: Net assets, end of period (thousands) Ratio of operating expenses to average net assets: Before Reimbursements %^ After Reimbursements %^ Ratio of interest expense and dividends on short positions to average net assets: %^ Ratio of operating expenses excluding interest expense and dividend payments on short positions to average net assets: Before Reimbursements %^ After Reimbursements %^ Ratio of net investment loss to average net assets: Before Reimbursements )%^ After Reimbursements )%^ Portfolio turnover rate 63 %+ * Commencement of operations for Class A shares was March 31, 2011. + Not Annualized ^ Annualized The accompanying notes are an integral part of these financial statements. 28 FINANCIAL HIGHLIGHTS (Continued) For a capital share outstanding throughout the period Class C March 31, 2011 through August 31, 2011* (Unaudited) Net Asset Value – Beginning of Period $ Income from Investment Operations: Net investment income (loss) ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less Distributions: Dividends from net investment income — Distributions from net realized gains — Total distributions — Net Asset Value - End of Period $ Total Return -4.72 %+ Ratios and Supplemental Data: Net assets, end of period (thousands) $ Ratio of operating expenses to average net assets: Before Reimbursements %^ After Reimbursements %^ Ratio of interest expense and dividends on short positions to average net assets: %^ Ratio of operating expenses excluding interest expenses and dividend payments on short positions to average net assets: Before Reimbursements %^ After Reimbursements %^ Ratio of net investment loss to average net assets: Before Reimbursements )%^ After Reimbursements )%^ Portfolio turnover rate 63 %+ * Commencement of operations for Class C shares was March 31, 2011. + Not Annualized ^ Annualized The accompanying notes are an integral part of these financial statements. 29 FINANCIAL HIGHLIGHTS (Continued) For a capital share outstanding throughout the period Class I March 31, 2011 through August 31, 2011* (Unaudited) Net Asset Value - Beginning of Period $ Income from Investment Operations: Net investment income (loss) ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less Distributions: Dividends from net investment income — Distributions from net realized gains — Total distributions — Net Asset Value - End of Period $ Total Return -4.24 %+ Ratios and Supplemental Data: Net assets, end of period (thousands) $ Ratio of operating expenses to average net assets: Before Reimbursements %^ After Reimbursements %^ Ratio of interest expense and dividends on short positions to average net assets: %^ Ratio of operating expenses excluding interest expenses and dividend payments on short positions to average net assets: Before Reimbursements %^ After Reimbursements %^ Ratio of net investment loss to average net assets: Before Reimbursements )%^ After Reimbursements )%^ Portfolio turnover rate 63 %+ * Commencement of operations for Class I shares was March 31, 2011. + Not Annualized ^ Annualized The accompanying notes are an integral part of these financial statements. 30 NOTES TO FINANCIAL STATEMENTS August 31, 2011 (Unaudited) NOTE 1 – ORGANIZATION The Orinda Multi-Manager Hedged Equity Fund (the “Fund”) is a diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940 (“1940 Act”), as amended, as an open-end management investment company.The investment objective of the Fund is long-term capital appreciation, and in pursuing its objective, the Fund looks to emphasize risk-adjusted returns and reduced volatility compared to traditional broad-based equity market indices.The Fund commenced operations on March 31, 2011.The Fund offers Class A, Class C and Class I shares.Each class of shares differs principally in its respective shareholder servicing expenses, distribution expenses and sales charges, if any.Each class of shares has identical rights to earnings, assets and voting privileges, except for class-specific expenses and exclusive rights to vote on matters affecting only individual classes. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation: All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes: It is the Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders. Therefore, no Federal income or excise tax provision is required. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities.Management has analyzed the Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions expected to be taken in the Fund’s 2012 tax returns.The Fund identifies its major tax jurisdictions as U.S. Federal and the state of Arizona; however, the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Securities Transactions, Income and Distributions: Securities transactions are accounted for on the trade date. Realized gains and losses on securities sold are determined on the basis of identified cost.Interest income is recorded on an accrual basis.Dividend income and distributions to shareholders are recorded on the ex-dividend date.Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. The Fund distributes substantially all net investment income, if any, and net realized capital gains, if any, annually.The amount of dividends and distributions 31 NOTES TO FINANCIAL STATEMENTS (Continued) August 31, 2011 (Unaudited) to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations, which differs from accounting principles generally accepted in the United States of America.To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. Investment income, expenses (other than those specific to the class of shares), and realized and unrealized gains and losses on investments are allocated to the separate classes of the Fund shares based upon their relative net assets on the date income is earned or expensed and realized and unrealized gains and losses are incurred. D. Use of Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. E. Redemption Fees: The Fund charges a 1% redemption fee to shareholders who redeem shares held for 60 days or less.Such fees are retained by the Fund and accounted for as an addition to paid-in capital. F. Options Transactions: The Fund may utilize options for hedging purposes as well as direct investment.Some options strategies, including buying puts, tend to hedge the Fund’s investments against price fluctuations.Other strategies, such as writing puts and calls and buying calls, tend to increase market exposure.Options contracts may be combined with each other in order to adjust the risk and return characteristics of the Fund’s overall strategy in a manner deemed appropriate to the Advisor and consistent with the Fund’s investment objective and policies.When a call or put option is written, an amount equal to the premium received is recorded as a liability.The liability is marked-to-market daily to reflect the current fair value of the option written.When an option written expires, a gain is realized in the amount of the premium originally received.If a closing purchase contract is entered into, a gain or loss is realized in the amount of the original premium less the cost of the closing transaction.If a written call option is exercised, a gain or loss is realized from the sale of the underlying security, and the proceeds from such sale are increased by the premium originally received.If a written option is exercised, the amount of the premium originally received reduces the cost of the security which is purchased upon the exercise of the option. With options, there is minimal counterparty credit risk to the Fund since the options are covered or secured, which means that the Fund will own the underlying security or, to the extent it does not hold such a portfolio, will maintain a segregated account with the Fund’s custodian consisting of high quality liquid debt obligations equal to the market value of the option, marked to market daily. 32 NOTES TO FINANCIAL STATEMENTS (Continued) August 31, 2011 (Unaudited) Options purchased are recorded as investments and marked-to-market daily to reflect the current fair value of the option contract.If an option purchased expires, a loss is realized in the amount of the cost of the option contract.If a closing transaction is entered into, a gain or loss is realized to the extent that the proceeds from the sale are greater or less than the cost of the option.If a purchase put option is exercised, a gain or loss is realized from the sale of the underlying security by adjusting the proceeds from such sale by the amount of the premium originally paid.If a purchased call option is exercised, the cost of the security purchased upon exercise is increased by the premium originally paid. G. Futures Contracts and Options on Futures Contracts: The Fund is subject to equity price risk, interest rate risk, and foreign currency exchange rate risk in the normal course of pursuing its investment objectives.The Fund uses futures contracts and options on such futures contracts, to gain exposure to, or hedge against changes in the value of equities, interest rates or foreign currencies.A futures contract represents a commitment for the future purchase or sale of an asset at a specified price on a specified date.Upon entering into such contracts, the Fund is required to deposit with the broker, either in cash or securities, an initial margin deposit in an amount equal to a certain percentage of the contract amount. Subsequent payments (variation margin) are made or received by the Fund each day, depending on the daily fluctuations in the value of the contract, and are recorded for financial statement purposes as unrealized gains or losses by the Fund.Upon entering into such contracts, the Fund bears the risk of interest or exchange rates or securities prices moving unexpectedly, in which case, the Fund may not achieve the anticipated benefits of the futures contracts and may realize a loss.With futures, there is minimal counterparty credit risk to the Fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default.The use of futures contracts, and options on futures contracts, involves the risk of imperfect correlation in movements in the price of futures contracts and options thereon, interest rates and the underlying hedged assets. H. Leverage and Short Sales: The Fund may use leverage in connection with its investment activities and may effect short sales of securities.Leverage can increase the investment returns of the Fund if the securities purchased increase in value in an amount exceeding the cost of the borrowing.However, if the securities decrease in value, the Fund will suffer a greater loss than would have resulted without the use of leverage.A short sale is the sale by the Fund of a security which it does not own in anticipation of purchasing the same security in the future at a lower price to close the short position.A short sale will be successful if the price of the shorted security decreases. However, if the underlying security goes up in price during the period in which the short position is outstanding, the Fund will realize a loss. The risk on a short sale is unlimited because the Fund must buy 33 NOTES TO FINANCIAL STATEMENTS (Continued) August 31, 2011 (Unaudited) the shorted security at the higher price to complete the transaction. Therefore, short sales may be subject to greater risks than investments in long positions. With a long position, the maximum sustainable loss is limited to the amount paid for the security plus the transaction costs, whereas there is no maximum attainable price of the shorted security.The Fund would also incur increased transaction costs associated with selling securities short. In addition, if the Fund sells securities short, it must maintain a segregated account with its custodian containing cash or high-grade securities equal to (i) the greater of the current market value of the securities sold short or the market value of such securities at the time they were sold short, less (ii) any collateral deposited with the Fund’s broker (not including the proceeds from the short sales). The Fund may be required to add to the segregated account as the market price of a shorted security increases. As a result of maintaining and adding to its segregated account, the Fund may maintain higher levels of cash or liquid assets (for example, U.S. Treasury bills, repurchase agreements, high quality commercial paper and long equity positions) for collateral needs thus reducing its overall managed assets available for trading purposes. I. Reclassification of Capital Accounts: Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share. J. Events Subsequent to the Fiscal Period End:In preparing the financial statements as of August 31, 2011, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. K. New Accounting Pronouncement: In May 2011, the Financial Accounting Standards Board (“FASB”) issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements” in GAAP and the International Financial Reporting Standards (“IFRSs”).ASU No. 2011-04 amends FASB ASC Topic 820, Fair Value Measurements and Disclosures, to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP and IFRSs.ASU No. 2011-04 is effective for fiscal years beginning after December 15, 2011 and for interim periods within those fiscal years.Management is currently evaluating the impact of these amendments and does not believe they will have a material impact on the Fund’s financial statements. NOTE 3 – SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in 34 NOTES TO FINANCIAL STATEMENTS (Continued) August 31, 2011 (Unaudited) valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities: The Fund’s investments are carried at fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price. Investment Companies: Investments in open-end mutual funds are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Derivative Instruments: Listed derivatives that are actively traded are valued based on quoted prices from the exchange and are categorized in level 1 of the fair value hierarchy. Short-Term Securities: Short-term securities having a maturity of 60 days or less are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of 35 NOTES TO FINANCIAL STATEMENTS (Continued) August 31, 2011 (Unaudited) holding, trading volume and news events.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of August 31, 2011: Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $
